Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May 28, 2020
(the “Effective Date”), is made and entered into by and among Larimar
Therapeutics, Inc., a Delaware corporation (f/k/a Zafgen, Inc.) (the “Company”),
and the “Investors” named in that certain Securities Purchase Agreement, dated
as of May 28, 2020, by and among the Company and the Investors (the “Securities
Purchase Agreement”). Capitalized terms used herein have the respective meanings
ascribed thereto in the Securities Purchase Agreement unless otherwise defined
herein.

WHEREAS, this Agreement is made pursuant to the Securities Purchase Agreement to
provide for certain arrangements with respect to the registration of the
Registrable Securities (as defined below) by the Company under the 1933 Act.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

1. CERTAIN DEFINITIONS. As used in this Agreement, the following capitalized
terms used herein shall have the following meanings:

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
remain closed.

“Investors” means the Investors identified in the Securities Purchase Agreement
and any Affiliate or permitted transferee of any Investor who is a subsequent
holder of Registrable Securities.

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

“Registrable Securities” means (i) the Shares, (ii) the Warrant Shares, and
(iii) any other securities issued or issuable with respect to or in exchange for
Shares or Warrant Shares; provided, that, a security shall cease to be a
Registrable Security upon (A) sale pursuant to a Registration Statement or Rule
144 under the 1933 Act, or (B) such security becoming eligible for sale without
restriction or limitation by such Investor (and any of its Affiliates whose
shares must be aggregated with those of such Investor under Rule 144) pursuant
to Rule 144 and without the requirement to be in compliance with Rule 144(c)(1)
(or any successor thereto) promulgated under the 1933 Act.

 



--------------------------------------------------------------------------------

“Registration Statement” means any registration statement filed by the Company
under the 1933 Act and the rules and regulations promulgated thereunder that
covers the resale of any of the Registrable Securities pursuant to the
provisions of this Agreement, amendments and supplements to such Registration
Statement, including post-effective amendments, and all exhibits to and all
material incorporated by reference in such Registration Statement.

“Required Investors” means the Investors holding a majority of the Registrable
Securities outstanding from time to time.

“SEC” means the U.S. Securities and Exchange Commission.

“Selling Investor” means any Investor electing to sell any of its Registrable
Securities in a Registration.

“Selling Investor Questionnaire” means a questionnaire in the form attached as
Exhibit B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

“Trading Day” means a day on which the Common Stock is listed or quoted and
traded on the Nasdaq Global Market.

2. REGISTRATION RIGHTS.

(a) Registration Statements.

(i) Promptly following the Effective Date but no later than thirty (30) days
after the Effective Date (the “Filing Deadline”), the Company shall prepare and
file with the SEC a Registration Statement covering the resale of all of the
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415 under the 1933 Act (“Rule 415”) or, if Rule 415 is not available for
offers and sales of the Registrable Securities, by such other means of
distribution of Registrable Securities as the Investors may reasonably specify
(the “Initial Registration Statement”). The Initial Registration Statement shall
be on Form S-3 (except if the Company is then ineligible to register for resale
the Registrable Securities on Form S-3, in which case such registration shall be
on such other form available to register for resale the Registrable Securities
as a secondary offering) subject to the provisions of Section 2(a)(ii) and shall
contain (except if otherwise required pursuant to written comments received from
the SEC upon review of such Registration Statement) a “Plan of Distribution”
substantially in the form attached hereto as Exhibit A (which may be modified to
respond to comments, if any, provided by the SEC); provided, however, that no
Investor shall be named as an “underwriter” in such Registration Statement
without the Investor’s prior written consent. In the event that the Company is
not eligible to register the Registrable Securities on Form S-3 and instead
registers the Registrable Securities on another form of registration statement
pursuant to the 1933 Act, the Company shall convert or replace such registration
statement with a registration statement on Form S-3 promptly following
confirmation that the Company becomes eligible to use Form S-3 to register the
Registrable Securities.

 

-2-



--------------------------------------------------------------------------------

(ii) Such Registration Statement also shall cover, to the extent allowable under
the 1933 Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock combinations, stock dividends or similar transactions with respect
to the Registrable Securities. Such Registration Statement (and each amendment
or supplement thereto, and each request for acceleration of effectiveness
thereof) shall be provided in accordance with Section 3(c) to the Investors
prior to its filing or other submission.

(b) Expenses. The Company will pay all expenses associated with each
Registration Statement, including filing and printing fees, the Company’s
counsel and accounting fees and expenses, costs associated with clearing the
Registrable Securities for sale under applicable state securities laws and
listing fees, but excluding discounts, commissions, fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals
with respect to the Registrable Securities being sold.

(c) Effectiveness.

(i) The Company shall use commercially reasonable efforts to have each
Registration Statement declared effective as soon as practicable after the
filing. The Company shall notify the Investors as promptly as practicable, and
in any event, within twenty-four (24) hours, after the Registration Statement is
declared effective and shall simultaneously provide the Investors with copies of
any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby.

(ii) For not more than ten (10) consecutive days or for a total of not more than
twenty (20) days in any twelve (12) month period, the Company may suspend the
use of any Prospectus included in any Registration Statement contemplated by
this Section 2 in the event that the Company determines in good faith that such
suspension is necessary to (A) delay the disclosure of material non-public
information concerning the Company, the disclosure of which at the time is not,
in the good faith opinion of the Company, in the best interests of the Company
or (B) amend or supplement the affected Registration Statement or the related
Prospectus so that such Registration Statement or Prospectus shall not include
any Misstatement (an “Allowed Delay”); provided, that the Company shall promptly
(1) notify each Investor in writing of the commencement of an Allowed Delay, but
shall not (without the prior written consent of an Investor) disclose to such
Investor any material non-public information giving rise to an Allowed Delay,
(2) advise the Investors in writing to cease all sales under such Registration
Statement until the end of the Allowed Delay and (3) use commercially reasonable
efforts to terminate an Allowed Delay as promptly as practicable.

(d) Liquidated Damages. If: (i) the Registration Statement is not filed on or
prior to the Filing Deadline, (ii) the Company fails to file with the SEC a
request for acceleration of a Registration Statement in accordance with Rule 461
promulgated by the SEC pursuant to the 1933 Act, within five (5) Trading Days of
the date that the Company is notified (orally or in writing, whichever is
earlier) by the SEC that such Registration Statement will not be “reviewed” or
will not be subject to further review, (iii) prior to the effective date of a
Registration Statement, the Company fails to file a pre-effective amendment and
otherwise respond in writing to comments made by the SEC in respect of such
Registration Statement within ten (10) calendar days after the receipt of
comments by or notice from the SEC that such amendment is required in order for
such Registration Statement to be declared effective, or (iv) the Company fails
to maintain the

 

-3-



--------------------------------------------------------------------------------

effectiveness of the Registration Statement during the Effectiveness Period
other than in connection with an Allowed Delay, or the Allowed Delay is exceeded
(any such failure or breach being referred to as an “Event”, and for purpose of
clause (i), the date on which such Event occurs, and for purpose of clause
(ii) the date on which such five (5) Trading Day period is exceeded, and for
purpose of clause (iii) the date which such ten (10) calendar day period is
exceeded, and for purpose of clause (iv) the date on which the Allowed Delay, is
exceeded being referred to as the “Event Date”), then, in addition to any other
rights the Investors may have hereunder or under applicable law, on each such
Event Date and on each monthly anniversary of each such Event Date (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured, the Company shall pay to each Investor an amount in cash, as
partial liquidated damages and not as a penalty, equal to the product of 1.0%
multiplied by the aggregate Purchase Price paid by such Investor pursuant to the
Securities Purchase Agreement. The amounts payable pursuant to the foregoing
sentence are referred to collectively as “Liquidated Damages”. The parties agree
that (1) notwithstanding anything to the contrary herein or in the Securities
Purchase Agreement, no Liquidated Damages shall be payable with respect to any
period after the expiration of the Effectiveness Period and in no event shall
the aggregate amount of Liquidated Damages payable to an Investor pursuant to
this Section 2.(d) exceed, in the aggregate, five percent (5%) of the aggregate
purchase price paid by such Investor pursuant to the Securities Purchase
Agreement and (2) in no event shall the Company be liable in any thirty (30)-day
period for Liquidated Damages under this Agreement in excess of one percent
(1.0)% of the aggregate purchase price paid by the Investors pursuant to the
Securities Purchase Agreement. If the Company fails to pay any Liquidated
Damages pursuant to this Section 2(d) in full within seven (7) calendar days
after the date payable, the Company will pay interest thereon at a rate of one
percent (1.0%) per annum (or such lesser maximum amount that is permitted to be
paid by applicable Law) to the Investor, accruing daily from the date such
Liquidated Damages are due until such amounts, plus all such interest thereon,
are paid in full. The Liquidated Damages pursuant to the terms hereof shall
apply on a daily pro rata basis for any portion of a month prior to the cure of
an Event. The Effectiveness Deadline for a Registration Statement shall be
extended without default and without the payment of Liquidated Damages hereunder
in the event that the Company’s failure to obtain the effectiveness of the
Registration Statement on a timely basis results from the failure of an Investor
to timely provide the Company with information requested by the Company and
necessary to complete the Registration Statement in accordance with the
requirements of the 1933 Act.

(e) Rule 415; Cutback. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Investor to be named
as an “underwriter,” the Company shall use commercially reasonable efforts to
persuade the SEC that the offering contemplated by such Registration Statement
is a valid secondary offering and not an offering “by or on behalf of the
issuer” as defined in Rule 415 and that none of the Investors is an
“underwriter.” The Investors shall have the right to select one legal counsel to
review and oversee any registration or matters pursuant to this Section 2(e),
including participation in any meetings or discussions with the SEC regarding
the SEC’s position and to comment on any written submission made to the SEC with
respect thereto, which counsel shall be designated by the holders of a majority
of the Registrable Securities. No such written submission with respect to this
matter shall be made to the SEC to which the Investors’ counsel reasonably
objects. In the event that, despite the Company’s commercially reasonable
efforts and compliance with the terms of this Section 2(e), the SEC refuses to
alter its position, the Company shall (i)

 

-4-



--------------------------------------------------------------------------------

remove from such Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
SEC may require to assure the Company’s compliance with the requirements of Rule
415 (collectively, the “SEC Restrictions”); provided, however, that the Company
shall not agree to name any Investor as an “underwriter” in such Registration
Statement without the prior written consent of such Investor. Any cut-back
imposed on the Investors pursuant to this Section 2(e) shall be allocated among
the Investors on a pro rata basis and shall be applied first to any of the
Registrable Securities of such Investor as such Investor shall designate, unless
the SEC Restrictions otherwise require or provide or the Investors otherwise
agree. From and after the date on which the Company is able to effect the
registration of such Cut Back Shares (such date, the “Restriction Termination
Date”), all of the provisions of this Section 2 (including the Company’s
obligations with respect to the filing of a Registration Statement and its
obligations to use commercially reasonable efforts to have such Registration
Statement declared effective within the time periods set forth herein) shall
again be applicable to such Cut Back Shares; provided, however, that (i) the
Filing Deadline for such Registration Statement including such Cut Back Shares
shall be ten (10) Business Days after the Restriction Termination Date, and
(ii) the date by which the Company is required to obtain effectiveness with
respect to such Cut Back Shares under Section 2(c) shall be the 90th day
immediately after the Restriction Termination Date (or the 120th day if the SEC
reviews such Registration Statement). Notwithstanding anything to the contrary
in this Section 2, the Company shall not be liable for Liquidated Damages under
this Agreement as to any Registrable Securities which are not permitted by the
SEC to be included in a Registration Statement due solely to the SEC
Restrictions. In such case, the Liquidated Damages shall be calculated to only
apply to the percentage of Registrable Securities which are permitted in
accordance with the SEC Restrictions to be included in such Registration
Statement.

3. COMPANY OBLIGATIONS. The Company will use commercially reasonable efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:

(a) use commercially reasonable efforts to cause such Registration Statement to
become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the second anniversary of the Effective Date,
and (ii) the date on which all Registrable Securities covered by such
Registration Statement may be sold without restriction or limitation pursuant to
Rule 144 and without the requirement to be in compliance with Rule 144(c)(1) (or
any successor thereto) promulgated under the 1933 Act during any ninety (90) day
period (the “Effectiveness Period”) and advise the Investors promptly in writing
when the Effectiveness Period has expired;

(b) prepare and file with the SEC such amendments and post-effective amendments
to such Registration Statement and the related Prospectus as may be necessary to
keep such Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby;

 

-5-



--------------------------------------------------------------------------------

(c) provide copies to and permit the Investors to review each Registration
Statement and all amendments and supplements thereto not less than five
(5) Trading Days prior to the filing of each Registration Statement and not less
than one (1) Trading Day prior to the filing of any related Prospectus or any
amendment or supplement thereto (except for Annual Reports on Form 10-K,
Quarterly Reports on Form 10-Q and Current Reports on Form 8-K and any similar
or successor reports) and not file any document to which such Investor
reasonably objects in good faith (it being acknowledged and agreed that if an
Investor does not object to or comment on the aforementioned documents within
such five (5) Trading Day or one (1) Trading Day period, as the case may be,
then the Investor shall be deemed to have consented to and approved the use of
such documents), provided that, the Company is notified of such objection in
writing within the five (5) Trading Day or one (1) Trading Day period described
in this Section 3(c), as applicable;

(d) furnish to each Investor whose Registrable Securities are included in any
Registration Statement (i) promptly after the same is prepared and filed with
the SEC, if requested by the Investor, one (1) copy of any Registration
Statement and any amendment thereto (provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the SEC’s EDGAR system), each preliminary prospectus and Prospectus and each
amendment or supplement thereto, and each letter written by or on behalf of the
Company to the SEC or the staff of the SEC, and each item of correspondence from
the SEC or the staff of the SEC, in each case relating to such Registration
Statement (other than any portion of any thereof which contains information for
which the Company has sought confidential treatment), and (ii) such number of
copies of a Prospectus, including a preliminary prospectus, and all amendments
and supplements thereto and such other documents as each Investor may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Investor that are covered by such Registration Statement;

(e) use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest practical moment;

(f) prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the Investors and
their counsel in connection with the registration or qualification of such
Registrable Securities for the offer and sale under the securities or blue sky
laws of such jurisdictions requested by the Investors and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(f), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this
Section 3(f), or (iii) file a general consent to service of process in any such
jurisdiction;

(g) use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

(h) promptly notify the Investors, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing (a “Misstatement”), and promptly prepare, file with
the SEC and furnish to such holder a supplement to or an amendment of such
Prospectus as may be necessary so that such Prospectus shall not include such
Misstatement;

 

-6-



--------------------------------------------------------------------------------

(i) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the 1933 Act and the 1934 Act, including,
without limitation, Rule 172 under the 1933 Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the 1933 Act, promptly inform the Investors in writing if, at any time
during the Effectiveness Period, the Company does not satisfy the conditions
specified in Rule 172 and, as a result thereof, the Investors are required to
deliver a Prospectus in connection with any disposition of Registrable
Securities and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder; and make
available to its security holders, as soon as reasonably practicable, but not
later than the Availability Date (as defined below), an earnings statement
covering a period of at least twelve (12) months, beginning after the effective
date of each Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the 1933 Act, including Rule 158 promulgated
thereunder (for the purpose of this Section 3(i), “Availability Date” means the
45th day following the end of the fourth fiscal quarter that includes the
effective date of such Registration Statement, except that, if such fourth
fiscal quarter is the last quarter of the Company’s fiscal year, “Availability
Date” means the 90th day after the end of such fourth fiscal quarter); and

(j) with a view to making available to the Investors the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the SEC that may at
any time permit the Investors to sell shares of Common Stock to the public
without registration, the Company covenants and agrees to: (i) make and keep
public information available, as those terms are understood and defined in Rule
144, until the earlier of (A) six (6) months after such date as all of the
Registrable Securities may be sold without restriction by the holders thereof
pursuant to Rule 144 or any other rule of similar effect or (B) such date as all
of the Registrable Securities shall have been resold; (ii) file with the SEC in
a timely manner all reports and other documents required of the Company under
the 1934 Act; (iii) prior to the filing of any Registration Statement or any
amendment thereto (whether pre-effective or post-effective) and prior to the
filing of any Prospectus, provide to each Investor copies of all pages thereof
(if any) that reference such Investors, and (iv) furnish to each Investor upon
request, as long as such Investor owns any Registrable Securities, (A) a written
statement by the Company that it has complied with the reporting requirements of
the 1934 Act, (B) a copy of the Company’s most recent Annual Report on Form 10-K
or Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail such Investor of any rule or regulation
of the SEC that permits the selling of any such Registrable Securities without
registration.

4. OBLIGATION OF THE INVESTORS.

(a) Each Investor agrees to furnish to the Company a completed Selling Investor
Questionnaire on the Effective Date. At least ten (10) Trading Days prior to the
first anticipated filing date of a Registration Statement for any registration
under this Agreement, the Company will notify each Investor of the information
the Company requires from that Investor other than the information contained in
the Selling Investor Questionnaire, if any, which shall be completed

 

-7-



--------------------------------------------------------------------------------

and delivered to the Company promptly upon request and, in any event, within
three (3) Trading Days prior to the applicable anticipated filing date. Each
Investor further agrees that it shall not be entitled to be named as a selling
securityholder in the Registration Statement or use the Prospectus for offers
and resales of Registrable Securities at any time, unless such Investor has
returned to the Company a completed and signed Selling Investor Questionnaire
and a response to any reasonable requests for further information as described
in the previous sentence. If an Investor returns a Selling Investor
Questionnaire or a request for further information, in either case, after its
respective deadline, the Company shall use its reasonable best efforts to take
such actions as are required to name such Investor as a selling security holder
in the Registration Statement or any pre-effective or post-effective amendment
thereto and to include (to the extent not theretofore included) in the
Registration Statement the Registrable Securities identified in such late
Selling Investor Questionnaire or request for further information. Each Investor
acknowledges and agrees that the information in the Selling Investor
Questionnaire or request for further information as described in this
Section 4(a) will be used by the Company in the preparation of the Registration
Statement and hereby consents to the inclusion of such information in the
Registration Statement.

(b) Each Investor shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least ten (10) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
each Investor of the information the Company requires from such Investor if such
Investor elects to have any of the Registrable Securities included in such
Registration Statement. An Investor shall provide such information to the
Company at least two (2) Business Days prior to the first anticipated filing
date of such Registration Statement if such Investor elects to have any of the
Registrable Securities included in such Registration Statement.

(c) Each Investor, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

(d) Each Investor agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(i) or
(ii) the happening of an event pursuant to Section 3(h) hereof, such Investor
will immediately discontinue disposition of Registrable Securities pursuant to
any Registration Statement covering such Registrable Securities, until the
Investor is advised by the Company that such dispositions may again be made.

(e) Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to any
Registration Statement.

 

-8-



--------------------------------------------------------------------------------

5. INDEMNIFICATION.

(a) (a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Investor, and each of their respective officers, employees,
Affiliates, directors, partners, members, equityholders, attorneys, advisors and
agents, and each person or entity, if any, who controls (within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act) each Investor (each,
an “Investor Indemnified Party”), to the fullest extent permitted by applicable
law, from and against any expenses, losses, judgments, actions, claims,
proceedings (whether commenced or threatened), damages, liabilities or costs
(including, without limitation, reasonable attorneys’ fees), whether joint or
several (collectively, “Losses”), as incurred, arising out of or based upon any
Misstatement contained in any Registration Statement under which the sale of
such Registrable Securities was Registered under the 1933 Act, any preliminary
Prospectus, final Prospectus or summary Prospectus contained in such
Registration Statement, or any amendment or supplement to such Registration
Statement, preliminary Prospectus, final Prospectus or summary Prospectus, or
any violation by the Company of the 1933 Act or any rule or regulation
promulgated thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such Registration; and
the Company shall promptly reimburse the Investor Indemnified Party for any
reasonable, customary and documented out-of-pocket legal and any other expenses
incurred, as incurred, by such Investor Indemnified Party in connection with
investigating and defending any such Losses, except, with respect to any
Investor of Registrable Securities, to the extent such Investor Securities is
liable to indemnify the Company for such Losses pursuant to Section 5(b).

(b) Indemnification by Investors. Each Investor will, in the event that any
Registration is being effected under the 1933 Act pursuant to this Agreement of
any Registrable Securities held by such Investor and the Company has required
all Selling Investors to provide such an undertaking on the same terms,
indemnify and hold harmless the Company, each of its directors and officers and
each underwriter (if any), and each other Selling Investor and each other
person, if any, who controls another Selling Investor or such underwriter within
the meaning of the 1933 Act, against any Losses, insofar as such Losses arise
out of or are based upon any Misstatement contained in any Registration
Statement under which the sale of such Registrable Securities was Registered
under the 1933 Act, any preliminary Prospectus, final Prospectus or summary
Prospectus contained in the Registration Statement, or any amendment or
supplement thereto, if the Misstatement was made in reliance upon and in
conformity with information furnished in writing to the Company by such Selling
Investor expressly for use therein, and shall reimburse the Company, its
directors and officers, and each other Selling Investor for any reasonable,
customary and documented out-of-pocket legal or other expenses incurred by any
of them in connection with investigation or defending any such Loss. Each
Selling Investor’s indemnification obligations hereunder shall be several and
not joint and shall be proportional to and limited to the amount of any net
proceeds actually received by such Selling Investor in connection with the sale
of Registrable Securities under a Registration Statement from which such Losses
arise.

(c) Conduct of Indemnification Proceedings. Promptly after receipt by any person
of any notice of any Loss in respect of which indemnity may be sought pursuant
to Section 5(a) or 5(b), such person (the “Indemnified Party”) shall, if a claim
in respect thereof is to be made against any other person for indemnification
hereunder, notify such other person (the “Indemnifying Party”) in writing of the
Loss; provided, however, that the failure by the Indemnified Party to

 

-9-



--------------------------------------------------------------------------------

notify the Indemnifying Party shall not relieve the Indemnifying Party from any
liability which the Indemnifying Party may have to such Indemnified Party
hereunder, except and solely to the extent the Indemnifying Party is actually
and materially prejudiced by such failure. If the Indemnified Party is seeking
indemnification with respect to any claim or action brought against the
Indemnified Party, then the Indemnifying Party shall be entitled to participate
in such claim or action, and, to the extent that it wishes, jointly with all
other Indemnifying Parties, to assume control of the defense thereof with
counsel reasonably satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof; provided,
however, that in any action in which both the Indemnified Party and the
Indemnifying Party are named as defendants, the Indemnified Party shall have the
right to employ separate counsel (but no more than one such separate counsel, in
addition to local counsel) to represent the Indemnified Party and its
controlling persons who may be subject to liability arising out of any claim in
respect of which indemnity may be sought by the Indemnified Party against the
Indemnifying Party, with the reasonable, customary and documented fees and
expenses of such counsel to be paid by such Indemnifying Party if, based upon
the written opinion of counsel of such Indemnified Party, representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party (not to be unreasonably withheld,
conditioned or delayed), consent to entry of judgment or effect any settlement
of any claim or pending or threatened proceeding in respect of any Losses for
which the Indemnified Party seeks indemnification hereunder if such settlement
or judgment includes any non-monetary remedies binding on the Indemnified Party,
requires an admission of fault or culpability on the part of the Indemnified
Party or does not include an unconditional release from all liability of the
Indemnified Party in respect of such Losses.

(d) Contribution. If the indemnification provided for in the foregoing Sections
5(a) and 5(b) is unavailable to any Indemnified Party in respect of any Loss
referred to herein, then each such Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the Indemnified Parties and the Indemnifying
Parties in connection with the actions or omissions which resulted in such Loss.
The relative fault of any Indemnified Party and any Indemnifying Party shall be
determined by reference to, among other things, whether the Misstatement relates
to information supplied by such Indemnified Party or such Indemnifying Party (in
the case of a Holder, such Misstatement was made in reliance upon and in
conformity with information furnished in writing to the Company by such Holder
expressly for use therein) and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such Misstatement. The
parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in this Section 5(d). The amount paid or payable by
an Indemnified Party as a result of any Loss referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 5(d), no Investor shall be
required to contribute any amount in excess of the dollar amount of the net
proceeds (after payment of any underwriting fees, discounts,

 

-10-



--------------------------------------------------------------------------------

commissions or taxes) actually received by such Investor from the sale of
Registrable Securities which gave rise to such contribution obligation. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

6. MISCELLANEOUS.

(a) Effective Date. This Agreement shall be effective as of the Effective Date.

(b) Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Required Investors. The Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act, of the Required Investors.
Notwithstanding the foregoing, this Agreement may not be amended and the
observance of any term of this Agreement may not be waived with respect to any
Investor without the written consent of such Investor unless such amendment or
waiver applies to all Investors in the same fashion.

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 6.06 of the Securities Purchase
Agreement.

(d) Assignments and Transfers by Investors. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Investors and their
respective successors and assigns. An Investor may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by such Investor to such
person, provided that such Investor complies with all laws applicable thereto,
and the provisions of the Securities Purchase Agreement, and provides written
notice of assignment to the Company promptly after such assignment is effected,
and such person agrees in writing to be bound by all of the provisions contained
herein.

(e) Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Required Investors, provided, however, that in the event
that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder, the term “Company”
shall be deemed to refer to such Person and the term “Registrable Securities”
shall be deemed to include the securities received by the Investors in
connection with such transaction unless such securities are otherwise freely
tradable by the Investors after giving effect to such transaction.

(f) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

-11-



--------------------------------------------------------------------------------

(g) Counterparts; Execution. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A PDF or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by e-mail or other electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered legal, valid, binding and effective for all
purposes. The parties hereto hereby agree that no party shall raise the
execution of a PDF or other reproduction of this Agreement, or the fact that any
signature or document was transmitted or communicated by e-mail or other
electronic transmission device, as a defense to the formation of this Agreement.

(h) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(i) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction. The parties will endeavor in good faith
negotiations to replace the prohibited, invalid or unenforceable provision(s)
with a valid provision(s), the effect of which comes as close as possible to
that of the prohibited, invalid or unenforceable provision(s).

(j) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

(k) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties thereto express their mutual intent,
and no rules of strict construction will be applied against any party.

(l) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(m) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of Delaware,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware. Each party hereby irrevocably submits to the exclusive jurisdiction of
the courts of the State of Delaware for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the

 

-12-



--------------------------------------------------------------------------------

venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY FOR THE ADJUDICATION OF
ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT
AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

[remainder of page intentionally left blank]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

COMPANY: LARIMAR THERAPEUTICS, INC. By:  

/s/ Carole Ben-Maimon, M.D.

Name: Carole Ben-Maimon, M.D. Title: President and Chief Executive Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Plan of Distribution

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

short sales effected after the date the registration statement of which this
prospectus is a part is declared effective by the SEC;

 

  •  

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

  •  

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •  

a combination of any such methods of sale; and

 

  •  

any other method permitted by applicable law.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the 1933 Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.



--------------------------------------------------------------------------------

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the 1933 Act, provided that
they meet the criteria and conform to the requirements of that rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the 1933 Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the 1933 Act. Selling
stockholders who are “underwriters” within the meaning of Section 2(11) of the
1933 Act will be subject to the prospectus delivery requirements of the 1933
Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.



--------------------------------------------------------------------------------

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the 1934 Act may apply to sales of shares in the market and
to the activities of the selling stockholders and their Affiliates. In addition,
to the extent applicable we will make copies of this prospectus (as it may be
supplemented or amended from time to time) available to the selling stockholders
for the purpose of satisfying the prospectus delivery requirements of the 1933
Act. The selling stockholders may indemnify any broker-dealer that participates
in transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the 1933 Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the 1933 Act and state securities laws, relating to
the registration of the shares offered by this prospectus.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with such registration statement or (2) the
date on which all of the shares may be sold without restriction pursuant to Rule
144 of the 1933 Act.



--------------------------------------------------------------------------------

EXHIBIT B

Form of Selling Investor Questionnaire

[See attached.]